Andrias, Nardelli and Sweeny, JJ., concur.
Order, Supreme Court, New York County, entered April 17, 2007, modified, on the law, so as to deny plaintiffs motion for partial summary judgment and grant defendant’s cross motion for summary judgment to the extent of dismissing the cause of action for attorney malpractice except as it pertains to defendant’s representation in connection with the Carpenters Local No. 120, Laborers Local No. 322 and Laborers Local No. 35 claims, the cause of action for breach of fiduciary duty, the cause of action for aiding and abetting the breach of fiduciary duty, and the cause of action for tortious interference with contractual relations, striking the demand for punitive damages, and vacating so much of the order as directs the disgorgement of attorneys’ fees and an assessment of the amount thereof, and otherwise affirmed, without costs.